t c memo united_states tax_court virginia w kelly petitioner v commissioner of internal revenue respondent docket no filed date virginia w kelly pro_se christopher r moran for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and a sec_6651 addition_to_tax of dollar_figure before trial the partie sec_1 all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and continued stipulated the adjustments giving rise to the deficiency the sole issue for decision is whether petitioner is liable for the addition_to_tax for late filing of her return findings_of_fact the parties filed a stipulation of facts and related exhibits that are incorpor- ated by this reference petitioner resided in maryland when she filed the petition on date petitioner timely filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return by submitting this application petitioner received an extension of time until date to file her return for petitioner was married during but elected to file separately she pre- pared her return using turbotax the turbotax cover sheet instructed her to mail her return to the irs office in kansas city missouri according to the irs transcript of petitioner’s account included in the stipulation of facts the irs did not receive petitioner’s return until date at trial petitioner acknowledged that she had filed her and individual income_tax returns late during petitioner was corresponding continued procedure all monetary amounts are rounded to the nearest dollar with irs offices in various cities--including philadelphia cincinnati and kansas city missouri--with respect to her tax_liabilities she was making periodic_payments on account of multiple tax years she acknowledged that some of these payments may have required mailing to the irs philadelphia office petitioner testified that she filed her return on or before the date due_date the only evidence she submitted of this filing was a u s postal service receipt showing that an unspecified document was delivered to the department of the treasury in philadelphia pennsylvania the delivery date stamped on this receipt which was not entirely legible appeared to be date petitioner stated that she might be able to produce additional evidence of timely mailing if she had the opportunity to review a box of documents that had been packed for a household move at the close of trial the court left the record open for days to afford petitioner time to review her files and provide to counsel for respondent and the court any additional evidence concerning the date on which her return was mailed no additional evidence was submitted before the record closed opinion sec_6651 provides for an addition_to_tax when a taxpayer fails to file a return timely unless the taxpayer proves that the failure was due to reason- able cause and not due to willful neglect for each month or fraction thereof for which such failure continues sec_6651 add sec_5 of the tax required to be shown on such return up to a maximum addition of respondent bears the burden of production for the late-filing addition_to_tax see sec_7491 once respondent meets his burden of production the burden shifts to petitioner to per- suade the court that the respondent’s determination is incorrect see rule a 116_tc_438 the due_date for petitioner’s return as extended was date the irs transcript of her account shows that this return was not filed until date respondent has therefore carried his burden of producing evidence that petitioner’s return was filed late see 127_tc_200 aff’d 521_f3d_1289 10th cir mills v commissioner tcmemo_2007_270 94_tcm_274 petitioner argues that no addition_to_tax is appropriate because she filed her return timely pursuant to the timely mailed timely filed rule_of sec_7502 petitioner produced no credible_evidence however that she mailed her return on or before its due_date the only evidence she produced was a u s postal service receipt showing that an unspecified document was delivered to the department of the treasury in philadelphia pennsylvania apparently on date there is no evidence that the document so mailed was her tax_return and the record supports an inference to the contrary first the turbotax cover sheet instructed petitioner to mail her return not to the irs philadelphia office but to the irs kansas city office second petitioner requested on date an extension of time to file her return it is implausible that she would have requested this extension if she had filed her return one month previously petitioner acknowledged that she was corresponding with the irs philadelphia office on other matters our review of the record convinces us that the document she claims to have mailed to the irs philadelphia office on date was something other than her individual_income_tax_return finding no evidence that petitioner filed her return before the date due_date and finding no evidence that her failure_to_file timely was due to reasonable_cause we sustain the addition_to_tax that respondent determined under sec_6651 to reflect the foregoing decision will be entered for respondent
